                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CR-275-MOC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 SHARRIEF MAURICE COREY POPE,                          )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 46) filed by Luke D. Hyde, concerning Paul D. Petruzzi on

October 7, 2020. Paul D. Petruzzi seeks to appear as counsel pro hac vice for Defendant Sharrief

Maurice Corey Pope. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 46) is GRANTED. Paul D. Petruzzi

is hereby admitted pro hac vice to represent Defendant Sharrief Maurice Corey Pope.



                                    Signed: October 8, 2020




      Case 3:17-cr-00275-MOC-DCK Document 47 Filed 10/08/20 Page 1 of 1
